Citation Nr: 0020799	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a crush fracture, left ilium crest and pubic 
ramus, currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from September 1951 to 
June 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1998 by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board notes that in regard to the appellant's 
petition to reopen his claim for service connection for a 
lumbar spine disorder, the appellant, through his 
representative, has raised the issue of clear and 
unmistakable error in the rating decisions of January 1987 
and November 1991.  Accordingly, the assertion of clear and 
unmistakable error in the decision from which the finality 
currently in question is based upon requires the Board to 
return this case to the RO for additional adjudicatory action 
prior to appellate review.  The issue of clear and 
unmistakable error in these decisions is "inextricably 
intertwined" with the issue of finality of the November 1991 
rating decision.  A finding of error in the January 1987 and 
November 1991 decisions will obviate the finality of those 
decisions.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In the absence of a finding of error in the above decisions, 
the Board notes that in their recent decision denying the 
appellant's petition to reopen the claim for service 
connection for a lumbar spine disorder, the RO relied on the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), which was invalidated by the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (1998).  Accordingly, this issue needs 
to be returned to the RO for application of the regulatory 
definition of new and material evidence as found within 38 
C.F.R. § 3.156(a).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court provided a standard, adopted from a District Court 
decision pertaining to Social Security benefits, for 
determining whether evidence submitted by a claimant was 
"new and material".  See Chisholm v. Secretary of Health & 
Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  
Although a definition of new and material evidence at that 
time recently had been promulgated by VA, the Court stated 
that the VA regulation was not "inconsistent" with the 
standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In Hodge, the Federal Circuit held that the Court overstepped 
its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (emphasis added).  After reviewing 
the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  Elkins, supra.  Although prior to Hodge 
a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

With respect to the claim for an increased disability 
evaluation for residuals of a crush fracture of the left 
ilium crest and pubic ramus, the Board notes that the RO 
concluded that the claimed increase in severity of the 
appellant's disability was the result of an intercurrent, 
post-service accident.  However, there is no competent 
evidence of record which addresses this question.  
Furthermore, the appellant has raised the issue of 
entitlement to service connection for a right knee disorder 
secondary to the residuals of the fractured pelvis.  Review 
of the July 1998 VA examination report reflects no comment 
regarding the relationship between the presence of right knee 
pathology, to include crepitation, limitation of motion, 
fluid and narrowing of the medial joint space and the 
service-connected residuals of a fractured pelvis.  Although 
a VA examiner in February 1996 noted that it was his opinion 
that "the injury to his low back in 1989 is the basic cause 
for his major problems with his low back and legs at the 
present time," this statement alone is not deemed to be of 
sufficient specificity to adequately disassociate the 
subsequent findings on VA examination in July 1998 from his 
service-connected residuals of a fractured pelvis.  Since 
Diagnostic Code 5255 contemplates knee disability, the Board 
believes that additional medical development is necessary to 
provide an adequate record upon which to evaluate the nature 
and severity of the appellant's service-connected residuals 
of a crush fracture of the left ilium crest and pubic ramus.

In view of the above necessary action and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1. The veteran and his attorney should be 
advised of their right to submit 
additional argument and/or evidence.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).


2. The RO should adjudicate the issue of 
clear and unmistakable error in the 
January 1987 and November 1991 rating 
decisions which denied entitlement to 
service connection for a lumbar spine 
disorder.  

3. Should clear and unmistakable error 
not be found in the January 1987 and 
November 1991 decisions, the RO must 
readjudicate the appellant's petition 
to reopen the claim for service 
connection for a lumbar spine disorder 
pursuant to the provisions of Hodge v. 
West, 155 F.3d 1356 (1998), as cited 
above.  If the RO determines that new 
and material evidence has been 
submitted such that the claim is 
reopened, then it must proceed to 
determine whether the claim is well 
grounded and, if so, adjudicate the 
claim on its merits.

4. The RO should schedule the appellant 
for a VA examination by an appropriate 
examiner in an effort to determine 
whether or not there is a relationship 
between the presence of right knee 
pathology, to include crepitation, 
limitation of motion, fluid and 
narrowing of the medial joint space 
and the service-connected residuals of 
a fractured pelvis as well as to 
obtain an opinion addressing the 
relationship between the level of 
severity of the residuals of a 
fractured pelvis and the intercurrent 
injury sustained in approximately 
1990.  The claims folder and a copy of 
this remand must be made available to, 
and reviewed by the examiner prior to 
the examination.  All diagnostic tests 
and studies deemed necessary by the 
examiner, to include radiological 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case which provides citation to and discussion of the 
relevant law and regulations and they should be provided a 
reasonable period of time in which to respond.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




